DETAILED ACTION
	This application has been examined. Claims 1-18 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
	This application claims benefits of priority from Foreign Application TW109127628 (TAIWAN) filed August 13, 2020.

	The effective date of the claims described in this application is August 13, 2020.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Greg (Cheng-Kang) Hsu, RNo. 61007 on May 12, 2022. 

The application has been amended as follows:
           IN THE CLAIMS:
  	Please amend the claims as follows:

1. (Currently Amended) A network switch adapted for forming a single loop network, the network switch comprising:
a plurality of connection ports, wherein each of the connection ports is in an enabled state or a disabled state by default to form the single loop network, each of the connection ports in the enabled state receives a data packet in the single loop network and forwards the data packet, and each of the connection ports in the disabled state receives the data packet in the single loop network but does not forward the data packet; and
a processing circuit coupled to the connection ports and configured to determine whether the connection ports forming the single loop network are abnormal and determine whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, the processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal,
wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and
wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.

2. (Original) The network switch according to claim 1, wherein when any of the connection ports receives the first abnormal message packet, if each of the connection ports forming the single loop network is in the enabled state, the processing circuit forwards the first abnormal message packet to the other network switches in the single loop network through another connection port that does not receive the second abnormal message packet.

3. (Cancelled)

4. (Currently Amended) The network switch according to 

5. (Original) The network switch according to claim 1, wherein after the abnormal connection port switches to the disabled state, if one of the connection ports receives a third abnormal message packet from one of the other network switches, the processing circuit sets the abnormal connection port to be maintained in the disabled state instead of switching to the enabled state.

6. (Original) The network switch according to claim 1, wherein the network switch and the other network switches in the single loop network are not root bridges.

7. (Original) The network switch according to claim 1, wherein the processing circuit does not send a bridge protocol data unit (BPDU) defined by a spanning tree protocol (STP) in the single loop network.

8. (Original) The network switch according to claim 1, wherein the processing circuit does not send a media access control (MAC) address of the network switch to the other network switches during forming of the single loop network.

9. (Cancelled)

10. (Currently Amended) A network switch system adapted for forming a single loop network, the network switch system comprising:
a first network switch comprising:
	    a plurality of first connection ports, wherein the first connection ports are in an enabled state by default to form the single loop network and transmit, in the single loop network, data packets received from other network switches; and
a first processing circuit coupled to the first connection ports, wherein when one of the first connection ports is abnormal and each of the first connection ports forming the single loop network is in the enabled state, the first processing circuit sets the abnormal first connection port to switch to the disabled state, and transmits an abnormal message packet in the single loop network through another first connection port that is not abnormal; and
a second network switch coupled to the first network switch and comprising: 
    a second connection port coupled to the first network switch, wherein the second connection port is in the disabled state by default to form the single loop network and does not forward a data packet received from the first network switch; and
    a second processing circuit coupled to the second connection port, wherein when the second connection port receives the abnormal message packet, the second processing circuit sets the second connection port to switch from the disabled state to the enabled state to form another single loop network, and the second processing circuit does not forward the abnormal message packet,
wherein the abnormal first connection port directly switches to the disabled state without going through other port states, and the second connection port in the disabled state directly switches to the enabled state without going through the other port states, and
wherein the abnormal message packet does not comprise a MAC address and an identifier (ID) of the first network switch.

11. (Original) The network switch system according to claim 10, further comprising:
a third network switch coupled between the first network switch and the second network switch and comprising:
    a plurality of third connection ports, wherein the third connection ports are in the enabled state by default to form the single loop network and transmit the data packet received from the first network switch to the second network switch in the single loop network; and
    a third processing circuit coupled to the third connection ports, wherein when any of the third connection ports receives the abnormal message packet, the third processing circuit forwards the abnormal message packet to the second connection port through another third connection port.

12. (Original) The network switch system according to claim 11, wherein the first network switch, the second network switch, and the third network switch are not root bridges.

13. (Cancelled)

14. (Currently Amended) The network switch system according to 

15. (Original) The network switch system according to claim 10, wherein after the abnormal first connection port switches to the disabled state, if one of the first connection ports receives another abnormal message packet, the processing circuit sets the abnormal first connection port to be maintained in the disabled state instead of switching to the enabled state.

16. (Original) The network switch system according to claim 11, wherein the first processing circuit, the second processing circuit, and the third processing circuit do not send a bridge protocol data unit (BPDU) defined by a spanning tree protocol (STP) in the single loop network.

17. (Original) The network switch system according to claim 11, wherein the first processing circuit does not send a media access control (MAC) address of the first network switch to the second network switch during forming of the single loop network, and the second processing circuit does not send a MAC address of the second network switch to the third network switch during forming of the single loop network.

18. (Cancelled)







Allowable Subject Matter

Claims 1-2,4-8,10-12,14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The provision for --- a network switch adapted for forming a single loop network, the network switch comprising:
a plurality of connection ports, wherein each of the connection ports is in an enabled state or a disabled state by default to form the single loop network, each of the connection ports in the enabled state receives a data packet in the single loop network and forwards the data packet, and each of the connection ports in the disabled state receives the data packet in the single loop network but does not forward the data packet; and
a processing circuit coupled to the connection ports and configured to determine whether the connection ports forming the single loop network are abnormal and determine whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, the processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal,
wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and
wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch
---   wherein all the features previously described are combined in one singular embodiment,   is not fairly taught or suggested by the prior art of record.  


The Examiner finds particular novelty in the network switch capabilities as described in the Applicant Specification  (page 3 Paragraph 12, page 11 paragraphs 35-36, page 12,  paragraphs 38-39) wherein the said network switch is configured to determine whether the connection ports forming the single loop network are abnormal and determine whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, the processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal, wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.

  	Cheng USPGPUB 20150207688 Paragraph 11 disclosed setting a plurality of second connection ports from among the connection ports of the first switch as belonging to a second loop group; determining whether the topology change notification is received via one of the second connection ports through the first switch; and under a condition that the topology change notification is received via one of the second connection ports, outputting the topology change notification via the other of the second connection ports through the first switch, and not via any one of the connection ports which do not belong to the second loop group. However Cheng does not disclose determining whether the connection ports forming the single loop network are abnormal and determining whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, and furthermore wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, a processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal, wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.

Abdul USPGPUB 2021/0083969 Paragraph 50 disclosed that by modifying the STP control messages, bridges 112 of spanning tree 110 may also learn about the path to HSR network segment 100 through different points of interconnection, and may direct traffic between edge nodes of spanning tree 110 using an alternative point of interconnection. Abdul Paragraph 68 disclosed wherein when link 130-D between bridge 112-D and bridge 112-F malfunctions, bridge 112-D may send datagrams to bridge 112-F or to bridge 112-C via HSR network segment 100 (see, for example, FIG. 9). However Abdul does not disclose determining whether the connection ports forming the single loop network are abnormal and determining whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, and furthermore wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, a processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal, wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.

 Tsai PGPUB 2013/0024580 Paragraph 11 disclosed transient unpruning (TUP) enhances layer two convergence after a topology change. During the initial phase of a topology change, switches in the layer-two network are notified to unprune either all ports indiscriminately or a subset based on user configuration. Once settled, the pruning states are synchronized with multiple VLAN registration protocol (MVRP) and then continue to be controlled by MVRP. In particular embodiments, this mechanism achieves faster convergence. However Tsai does not disclose determining whether the connection ports forming the single loop network are abnormal and determining whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, and furthermore wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, a processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal, wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.
Zhang PGPUB 2012/0155245 Paragraph 18 disclosed wherein each node in the single ring network actively detects whether the link connected with the root port of the node is failed; when one node in the single ring network detects the link failure, the node having a blocking port obtains the information that the link failure occurs in the single ring network, and the node having the blocking port switches the state of the port in a blocking state to a forwarding state, so that the problem of slow convergence speed during the STP-based network topology rebuilding in the traditional art is solved. However Zhang does not disclose determining whether the connection ports forming the single loop network are abnormal and determining whether any of the connection ports forming the single loop network receives a first abnormal message packet from other network switches, and furthermore wherein when any of the connection ports receives the first abnormal message packet and one of the connection ports forming the single loop network is in the disabled state, a processing circuit sets the connection port in the disabled state to switch to the enabled state, and the processing circuit does not forward the first abnormal message packet in the single loop network, and when one of the connection ports forming the single loop network is abnormal and each of the connection ports forming the single loop network is in the enabled state, the processing circuit sets the abnormal connection port to switch to the disabled state, and transmits a second abnormal message packet to the other network switches in the single loop network through another connection port that is not abnormal, wherein the connection port in the enabled state directly switches to the disabled state without going through other port states, and the connection port in the disabled state directly switches to the enabled state without going through the other port states, and wherein the first abnormal message packet and the second abnormal message packet do not comprise a MAC address and an identifier (ID) of the network switch.

   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/GREG C BENGZON/Primary Examiner, Art Unit 2444